         Case 1:18-cr-00519-JPO Document 100 Filed 05/26/20 Page 1 of 1George G. Mgdesyan
                                                                       Araksya Boyadzhyan
  MGD::SYAN
         FIRM
                                                                            Silva Maranjyan
  -----LAW                                                                                    Shaw Ya4egar, JD


                                          May 22, 2020                                           \
BYECF
Honorable Judge J. Paul, Oetken
Thurgood· Marshal I
United States Courthouse
40 Foley Square
New York. NY 10007


Re: Artur Chityan l 8-CR-519-.1 PO


To the Honorable Judge J. Paul Oetken:
       Our office, along with the approval of the defendant, submits this letter regarding the
surrender scheduled for May 29. 2020.

       We have previously asked the Court for a continuance due to COVID-19. As a result of
the ongoing pandemic, we arc concerned about Mr. Chityan's wellbeing. The defendant has
serious underlying health conditions which would put him at risk should he be incarcerated at
this time. Additionally, we am unaware of the present condition of the correctional institution. If
the Court would like, Mr. Chilyan has supportive documents from his physicians which describe
his underlying medical conditions in detail. In order to stop the spread of the virus, we
respectfully request this Honontble Court to continue the surrender of the defendant by 60 days.
The government has also conserHed to a sixty-day continuance.
                                                    Granted.
                                                    Defendant's surrender date is hereby adjourned
                                                    to July 29, 2020.
                                                      So Ordered.
Anahit Keshishyan                                     May 26, 2020
Legal Assistant to George G. lVlgde�yan




                        4529 Sherman Oaks Avenue, Sherman Oaks, CA 91403
                              Phone 818.386.6771 • Fax: 818.754-6778
